 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   LINDA MOTT
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6059
     Fax: (702) 388-5087
 6   linda.j.mott@usdoj.gov
     Attorneys for the United States
 7
                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                        Case No. 2:20-cr-008-RFB-EJY
                   Plaintiff,                         STIPULATION TO CONTINUE
10
                                                      PRODUCTION OF DISCOVERY
            v.
                                                      (First Request)
11
     DUSTIN STEVEN SINYARD,
12                 Defendant.
13

14          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

15   Trutanich, United States Attorney, and Linda Mott, Assistant United States Attorney,

16   counsel for the United States of America, and Rene L. Valladares, Federal Public

17   Defender, and Nisha Brooks-Whittington, counsel for Defendant Dustin Steven Sinyard,

18   that the deadline of March 23, 2020, be vacated and set to March 25, 2020.

19          The Stipulation is entered into for the following reasons:

20          1.     Counsel for the government, has formally requested the additional discovery

21   via the Agents. However, one of the agents went out on leave, and the other agent has

22   been ill for the past week. It has been relayed to this office that the information will be

23   forthcoming once the agent is back in office, which was represented as March 25, 2020.

24
 1          2.     Unfortunately, having now corresponded with the agent, it is unlikely he

 2   will be back to work for another week. The government is working in conjunction with

 3   another agent in an effort to obtain the discovery.

 4          3.     Counsel for Defendant has no objection to a 2-day continuance of the

 5   deadline.

 6          4.     Defendant is in custody and has no objection to a 2-day continuance.

 7          5.     Additionally, denial of this request for continuance could result in a

 8   miscarriage of justice. The parties are requesting the needed time to provide information

 9   that will allow counsel for defendant additional time to continue investigation and

10   development of defense strategies. The additional time requested by this Stipulation is

11   excludable in computing the time within which the trial herein must commence pursuant

12   to the Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A), considering

13   the factors under Title 18, United States Code, Section 3161(h)(7)(B)(i), (iv).

14          This is the First stipulation to continue discovery deadline filed herein.

15   DATED this 23rd day of March, 2020.

16                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
17

18                                                 /s/ Linda Mott
                                                 LINDA MOTT
19                                               Assistant United States Attorney

20
                                                  /s/ Nisha Brooks-Whittington
21                                               Assistant Federal Public Defender
                                                 Counsel for Dustin Steven Sinyard
22

23

24

                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                          Case No. 2:20-cr-292-RFB-EJY
 4                 Plaintiff,                           FINDINGS OF FACT,
                                                        CONCLUSIONS OF LAW AND
 5          v.
                                                        ORDER
     DUSTIN STEVEN SINYARD,
 6
                   Defendant.
 7

 8                                     FINDINGS OF FACT

 9          Based on the pending Stipulation of counsel, and good cause appearing therefore,

10   the Court finds that:

11          1.     Counsel for the government needs additional time to receive additional

12   discovery based on the deadline given by the Court.

13          2.     Defendant is in custody and does not object to the continuance.

14          3.     Thus, all parties agree to the continuance.

15          4.     The additional time requested herein is not sought for purposes of delay, but

16   to allow counsel for the government to further acquire the discovery from the Las Vegas

17   Metropolitan Police Department.

18          5.     Denial of this request for continuance could result in a miscarriage of justice.

19   The additional time requested by this Stipulation is excludable in computing the time

20   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18,

21   United States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United

22   States Code, Section 3161(h)(7)(B)(i), (iv).

23

24

                                                    3
 1                                   CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest

 3   of the public and the defendant in a speedy trial, since the failure to grant said continuance

 4   would be likely to result in a miscarriage of justice, would deny the parties herein sufficient

 5   time and the opportunity within which to be able to effectively and thoroughly prepare for

 6   trial, taking into account the exercise of due diligence.

 7          The continuance sought herein is excusable under the Speedy Trial Act, Title 18,

 8   United States Code, Section § 3161 (h)(7)(A), when the considering the factors under Title

 9   18, United States Code, § 3161(h)(7)(B)(i), (iv).

10                                             ORDER

11          IT IS THEREFORE ORDERED, that the government herein shall have until

12   March 25, 2020, to produce continuing discovery.

13          DATED this 24th
                       ___ day of March, 2020.

14

15                                                RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

                                                     4
